                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

TODD JAGER,

       Plaintiff,

v.                                                       Civ. No. 18‐743 GBW/CG

JOSE G. ANDRADE‐BARRAZA, et al.,

       Defendants.

                    ORDER GRANTING LEAVE TO FILE A SURREPLY

       THIS MATTER comes before the Court on Plaintiff’s Motion for Leave to File a Sur‐

Reply. Doc. 176. Plaintiff seeks leave to file a surreply to Defendants’ Reply in support of

their Motion for Partial Summary Judgment to Dismiss Counts III–V (doc. 166). Plaintiff’s

motion indicates that Defendants do not oppose Plaintiff’s filing a surreply, on the

condition that Plaintiff not oppose Defendants’ filing of a reply to that surreply. Doc. 176

at 2. Plaintiff does not oppose an additional reply from Defendants. Id. The Court having

considered the motion, and being duly advised, finds it to be well‐taken and hereby

GRANTS it.

       IT IS THEREFORE ORDERED that Plaintiff shall file his surreply to Defendants’

Reply (doc. 166) no later than January 7, 2020. Defendants shall file their reply to Plaintiff’s

surreply, if any, no later than January 11, 2020.


                                                _____________________________________
                                                GREGORY B. WORMUTH
                                                UNITED STATES MAGISTRATE JUDGE
                                                Presiding by Consent
